DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Naveed Hasan (Reg. No. 72,688) on 03/25/2021 with final approval on 03/26/2021. The following claims have been amended as follow:

1. (Currently Amended) A computer-implemented method for designing an interface of a channel, comprising:
selecting, by at least one processor of a user device, the channel to be loaded onto a host device;
receiving, by the at least one processor, permission to design or create the interface of the channel to be publishedafter the channel is loaded onto the host device
receiving, by the at least one processor, a user input relating to design of the interface of the channel, wherein the user input relates to a first user-interface component and the first user interface component is related to a second user-interface component as defined on a user interface of [[a]] the user device;
determining, by the at least one processor, an input event based on the user input;
determining, by the at least one processor, a command based on the input event; and routing, by the at least one processor, the command to the host device, wherein the command relates to incorporation of a feature related to the first user-interface component into the interface of the parent-child relationship between the first user-interface component and the second user-interface component, and whereinis different from the host device

5. (Currently Amended) The method of claim 4, wherein the input event is based on the parent-child relationship between the first user-interface component and the second user-interface component.

10. (Currently Amended) A computer-implemented method for designing an interface of a channel, comprising:
loading, by at least one processor of a host device, the channel in response to receiving a user selection of the channel from a user device;
permitting, by the at least one processor, to design or create the interface of the channel to be published after the channel is loaded onto the host devicethe user device, wherein the command comprises a unique identifier and relates to a user input provided on the user device, wherein the user input relates to a first user-interface component and the first user-interface component is related to a second user-interface component as defined on a user interface of the user device; identifying, by the at least one processor, the command from a plurality of commands based on the unique identifier;
determining, by the at least one processor, a response based on the command;
parent-child relationship between the first user-interface component and the second user-interface component; and incorporating, by the at least one processor, the feature into the interface of the channel based on the response,
whereinthe host device is different from the user device.

19. (Currently Amended) The method of claim 18, further comprising: receiving, by the at least one processor, a request for the channel incorporating the feature to be published from the user device so that a general public may access the interface; and permitting, by the at least one processor, the interface of the channel incorporating the feature to be accessed by the public.

20. (Currently Amended) The method of claim 10, wherein the host device and the user device are managed by a same entity.

22. (Currently Amended) A non-transitory computer-readable medium having instructions stored thereon, execution of which, by one or more processors of a user device, cause the one or more processors to perform operations comprising:
selecting a channel to be loaded onto a host device;
receiving permission to design or create an interface of the channel to be published after the channel is loaded onto the host device
a user input relating to design of the interface of the channel, wherein the user input relates to a first user-interface component and the first user-interface component is related to a second user-interface component as defined on a user interface of [[a]]the user device;
determining an input event based on the user input;
determining a command based on the input event; and routing, by the at least one processor, the command to the host device, wherein the command relates to incorporation of a feature related to the first user-interface component into the interface of the channel and wherein the host device is configured to determine the feature of the channel based on the command, wherein the command includes a parent-child relationship between the first user-interface component and the second user-interface component, and
wherein is different from the host device

26. (Currently Amended) A non-transitory computer-readable medium having instructions stored thereon, execution of which, by one or more processors of a host device, cause the one or more processors to perform operations comprising:
loading a channel in response to receiving a user selection of the channel from a user device; permitting the user device to design or create an interface of the channel to be publishedafter the channel is loaded onto the host device
receiving a command for the design for the interface of the channel from the user device, wherein the command comprises a unique identifier and relates to a user input provided on the user device, wherein the user input relates to a first user-interface component and the first user-interface component is related to a second user-interface component as defined on a user interface of the user device;

determining, by the at least one processor, a feature of the channel based on the response,
wherein the feature relates to the first user-interface component and the command includes a parent-child relationship between the first user-interface component and the second user-interface component; and incorporating the feature into the interface of the channel based on the response,
wherein the host device is different from the user device.

29. (Currently Amended) The non-transitory computer-readable medium of claim 26, the operations further comprising: receiving a request for the channel incorporating the feature to be published from the user device so that a general public may access the interface; and permitting the interface of the channel incorporating the feature to be accessed by the public.

Allowable Subject Matter
Claims 1-2, 4-11, 13, 15-29 are allowed.  The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior arts found do not teach the limitation “...the command includes a parent-child relationship between the first user-interface component and the second user-interface component...” in combination with all other claim limitations. Independent claims 10, 22 and 26 also recite similar limitation as in claim 1, and are allowed for the same reason. Regarding the closest prior art found, KIM et al. (US PGPub. No. 2015/0020119) (hereinafter KIM) is the closest prior art found that teaches selecting at least one of preferred streaming servers (e.g. broadcast channel) and a user interface template, a skin theme, background still 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See attached form PTO-892.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEN SHIAU whose telephone number is (571)270-5318. The examiner can normally be reached on Monday to Saturday, 9am to 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 

/Shen Shiau/
Primary Examiner, Art Unit 2174